
	

113 HR 5593 IH: Security Clearance Enhancement Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5593
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Gabbard introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend the Intelligence Reform and Terrorism Prevention Act of 2004 to enhance security clearance
			 investigation procedures, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Security Clearance Enhancement Act of 2014.
		2.Enhancement of security clearance investigation procedures
			(a)Information collectionSection 3001(c)(2) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C.
			 3341(c)(2)) is amended—
				(1)in subparagraph (B) by striking and at the end;
				(2)in subparagraph (C) by striking the period and inserting a semicolon; and
				(3)by adding at the end the following:
					
						(D)ensure that each personnel security investigation collects data from a variety of sources,
			 including government, commercial data, consumer reporting agencies, and
			 social media;
						(E)ensure that each personnel security investigation of an individual collects data relevant to the
			 granting, denial, or revocation of the access to classified information,
			 including—
							(i)information relating to a criminal or civil legal proceeding to which the individual is or becomes
			 a party or witness;
							(ii)financial information, including information relating to—
								(I)a bankruptcy proceeding;
								(II)a lien against property;
								(III)mortgage fraud;
								(IV)high-value assets, including financial assets, obtained by the individual from an unknown source;
			 and
								(V)bank accounts and bank account balances;
								(iii)credit reports from the major consumer reporting agencies or a wealth indicator for any individual
			 about whom the major credit reporting agencies have little or no
			 information;
							(iv)associations, past or present, of the individual with an individual or group that may suggest ill
			 intent, vulnerability to blackmail, compulsive behavior, allegiance to
			 another country, or change in ideology;
							(v)public information, including news articles or reports, that includes derogatory information about
			 the individual;
							(vi)information posted on a social media website or forum that may suggest ill intent, vulnerability to
			 blackmail, compulsive behavior, allegiance to another country, or change
			 in ideology; and
							(vii)data maintained on a terrorist or criminal watch list maintained by an agency, State or local
			 government, or international organization, including any such list
			 maintained by—
								(I)the Office of Foreign Assets Control of the Department of the Treasury;
								(II)the Federal Bureau of Investigation; and
								(III)the International Criminal Police Organization;
								(F)provide for review of the accuracy and comprehensiveness of information relating to the access to
			 classified information of an individual through timely periodic
			 reinvestigations and include data collected during such reinvestigations
			 in the database required by subsection (e); and
						(G)provide for a process for notification of an agency employing or contracting with personnel with
			 access to classified information if a verification or periodic
			 reinvestigation has revealed information pertinent to revocation of the
			 access.
						.
				(b)Frequency of periodic reinvestigationsSection 3001(a)(7) of such Act (50 U.S.C. 3341(a)(7)) is amended by striking every and inserting 2 times every each place it occurs.
			(c)ReportsSection 3001(h) of such Act (50 U.S.C. 3341(h)) is amended—
				(1)in paragraph (1) by striking through 2011; and
				(2)in paragraph (2)—
					(A)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and
					(B)by inserting after subparagraph (A) the following:
						
							(B)an assessment of the effectiveness of the database required by subsection (e);
							.
					(d)Funding from the revolving fund of the Office of Personnel ManagementSection 1304(e)(1) of title 5, United States Code, is amended by inserting the security clearance system required under section 3001(e) of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (50
			 U.S.C. 3341(e)), after including.
			3.LimitationNone of the amendments made by this Act shall be construed as requiring increased consideration of
			 information relating to minor financial or mental health issues of an
			 individual in evaluating the access to classified information of such
			 individual.
		4.Effective date
			The amendments made by this Act shall take effect 1 year after the date of enactment of this Act.
		
